DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the claim is an apparatus claim that comprises: “a first node that relays data between a cellular base station and at least one cellular device” and “wherein the cellular base station directs the at least one cellular device to connect to a second node” which is unclear.  The apparatus appears to be the first node (which is a relay device) but claims the functions of the cellular base station, which is a different apparatus.  Further the apparatus comprising: “a measurement associated with operation of the first node” is also unclear.  Comprising “a measurement” is unclear, it should probably state: an apparatus comprising memory storing a measurement or a receiver that obtains a measurement, etc.  
Regarding claim 36, the claim is a communication system comprising: “a measurement associated with operation of the first node” which is unclear.  A system comprising a measurement is unclear and should probably state something like the base station (or other node) receiving (or storing) a measurement.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, and 25-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2009/0252065, hereinafter Zhang) and in view of Chen et al (US 2008/0045174, hereinafter Chen).

Regarding claim 21, Zhang discloses a method of relaying data on a multi-hop network, the method comprising: relaying, with at least a first node of a plurality of nodes in a multi-hop network, data between a cellular base station and at least one cellular device (multi-hop network, Para [0005]), where relay nodes communicate data between the base station and mobile station, Fig. 1);		obtaining a measurement associated with operation of the first node (receiving DL buffer status report from the relay nodes, Para [0102]); 								and directing, with the cellular base station, the at least one cellular device to connect to a second node based at least in part on the measurement associated with the operation of the first node (based on the report, the BS can request the MS to perform handoff to another relay node, Para [0102]);											but does not explicitly disclose the relay node communicating via at least a first wireless communications channel and a second wireless communications channel.  Chen discloses a BS and relay communicate via a first channel, Para [0048] and the relay communicates with end nodes via a second channel, Para [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chen in the system of Zhang in order to support traffic demands by having a relay communicate using two channels instead of one.
Regarding claims 22 and 31, Zhang discloses the method/apparatus of claim 21/30, but not explicitly wherein the second node relays data between the cellular base station and the at least one cellular device via at least a third wireless communications channel and a fourth wireless communications channel.  Chen discloses a BS and relay communicate via a first channel, Para [0048] and the relay communicates with end nodes via a second channel, Para [0050], in view with Zhang, the MS is handed off to a second relay, which would communicate using third and fourth channel.  
Regarding claims 25, 32 and 37, Zhang discloses the method/apparatus/system of claim 21/30/36 wherein directing the at least one cellular device to connect to a second node is based at least in part on a control channel signal (BS uses control message to handover the MS, BS HO request message, Para [0102]). 
Regarding claim 26, Zhang discloses the method of claim 21 but not further comprising determining one or more transmission time slots for data packets associated with the data relayed by the second node (Chen discloses BS schedules slots to transmit data to the relay and then the MS, Para [0030]).
Regarding claims 27, 33 and 38, Zhang discloses the method/apparatus/system of claim 21/30/36 further comprising directing, with the first node, the at least one cellular device to connect to the second node based at least in part on the measurement associated with the operation of the first node (based on the report, the BS can request the MS to perform handoff to another relay node, Para [0102]).
Regarding claims 28, 34 and 39, Zhang discloses the method/apparatus/system of claim 21/30/36 wherein the measurement associated with the operation of the first node is associated with the first wireless communications channel (status of the downlink buffer of the relay node, Para [0102] is based on the amount of data being transmitted to the relay from the BS, which is over the first channel in Chen).
Regarding claims 29, 35 and 40, Zhang discloses the method/apparatus/system of claim 21/30/36 wherein the measurement associated with the operation of the first node is associated with the second wireless communications channel (downlink buffer of the relay node, Para [0102] is associated with the transmission between the relay node and MS, which is the second channel in Chen).
Regarding claim 30, Zhang discloses an apparatus that relays data on a multi-hop network (relay node, in multi-hop network, Para [0005]/Fig. 1), the apparatus comprising: a first node that relays data between a cellular base station and at least one cellular device (relay node communicates data between BS and MS, Fig. 1); and a measurement associated with operation of the first node (receiving DL buffer status report from the relay nodes, Para [0102]); wherein the cellular base station directs the at least one cellular device to connect to a second node based at least in part on the measurement associated with the operation of the first node (based on the report, the BS can request the MS to perform handoff to another relay node, Para [0102]); but does not explicitly disclose the relay node communicating via at least a first wireless communications channel and a second wireless communications channel.  Chen discloses a BS and relay communicate via a first channel, Para [0048] and the relay communicates with end nodes via a second channel, Para [0050].  
Regarding claim 36, Zhang discloses a communication system (multi-hop network, Fig. 1) comprising: at least one cellular base station: a first node that relays data between the cellular base station and at least one cellular device (BS with relay nodes that communicates data between BS and MS, Fig. 1); and a measurement associated with operation of the first node (receiving DL buffer status report from the relay nodes, Para [0102]); wherein the cellular base station directs the at least one cellular device to connect to a second node based at least in part on the measurement associated with the operation of the first node (based on the report, the BS can request the MS to perform handoff to another relay node, Para [0102]); but does not explicitly disclose the relay node communicating via at least a first wireless communications channel and a second wireless communications channel.  Chen discloses a BS and relay communicate via a first channel, Para [0048] and the relay communicates with end nodes via a second channel, Para [0050].  

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang, in view of Chen and in view of Schiff (US 2004/0018849, hereinafter Schiff).
Regarding claim 23, Zhang discloses the method of claim 21 but not wherein the measurement associated with the operation of the first node is associated with a data rate of the first node.  Schiff discloses the data rate used is based on the queue length, Para [0010], the amount of data in the downlink buffer being the queue length.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Schiff in the system of Zhang in view of Chen in order to balance high data rate without bursty transmissions that cause interference.
Regarding claim 24, Zhang discloses the method of claim 23 but not wherein the data rate is determined based at least in part on a queue length associated with the first node.  Schiff discloses the queue length is used to determine the data rate to use, Para [0010].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461